DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: Said claims depend from parent claim 9, which recites for a controller to control the operation of the gripper and the driver. However, claims 15 and 16, each recites for narrative language (similar to method steps, with claim 15 reciting for a further step) for determining the predetermined point depending on the length of the shank, or determining the predetermined driving force based on parameters of the fastener assembly without reciting for a sensor or an element enabling said functions. The language as written is improper for an article claim and creates a gap between elements. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

    PNG
    media_image1.png
    212
    392
    media_image1.png
    Greyscale
Claims 1 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by North (914,174).
North discloses all of the limitations of claim 1, i.e., a method of installing a fastener assembly headed screw into a target location on a component not shown, the method comprising capturing via B a portion head of the fastener assembly between a driver A and a gripper B; moving the captured fastener assembly into an insertion position for the target location Fig. 3; initiating insertion of the fastener assembly into the target location Fig. 3; at a predetermined point prior to a complete insertion line 56-58 of the fastener assembly into the target location, decoupled the gripper line 59 from the fastener assembly; and subsequent to decoupling the gripper from the fastener assembly, completing insertion of the fastener assembly into the target location lines 60-62.
Regarding claim 7, North meets the limitations, i.e., the method of claim 1, wherein the fastener assembly comprises a shank threaded shaft, the method further comprising determining the predetermined point to decouple the gripper from the fastener assembly as a function of a length of the shank visual inspection of the length.
Regarding claim 8, North meets the limitations, i.e., the method of claim 1, further comprising identifying a fastener type associated with the fastener assembly visually choosing a right screw; and determining a predetermined driving force profile determining hand force required for the type, e.g., relatively thin/thick threaded shaft as a function of the determined fastener type e.g., length/size, wherein the predetermined driving force profile comprises parameters for initiating insertion of the fastener assembly and parameters length left to drive home for defining the predetermined point to decouple the gripper from the fastener assembly.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over North in view of Gauthier et al. (9,505,109 “Gauthier”).
North meets all of the limitations of claim 2, as described above, except for a further step of measuring an amount of torque currently being applied to the fastener assembly; and determining the predetermined point as a function of the measured amount of currently applied torque.

    PNG
    media_image2.png
    194
    293
    media_image2.png
    Greyscale
 Gauthier teaches an electric torque wrench that during use can provide the user with visual, auditable and tactile feedback regarding the operation relative to stored maximum torque values stored in the electronics unit. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to provide the invention of North with the torque monitoring and measuring device as taught by Gauthier to provide the user with information enabling one to stop and release the holder at a certain distance/corresponding to a predetermined torque applied for pre-final drive home, to prevent damaging the holder.
Regarding claim 3, PA (prior art, North modified by Lai) meets the limitations, i.e., the method of claim 2, wherein determining the predetermined point comprises comparing the measured amount of torque currently being applied to a predetermined threshold value display 22 Gauthier.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over North in view of Jore (5,682,800).
North meets all of the limitations of claim 4, as described above, including for the faster to comprising a threaded screw, except for a further step of determining the predetermined point as a function of a current number of rotations of the threaded screw into the target location.

    PNG
    media_image3.png
    492
    228
    media_image3.png
    Greyscale
 Jore teaches a clutch driver for releasing torque between a power drill and a screwdriver when the screw reaches a predetermined depth 01:50-55. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of North with the clutch device as taught by Jore to stop the rotation of the screw when a certain depth (predetermined number of rotation for the specific screw) is met to avoid damaging the holder/gripper.
Regarding claim 5, PA (prior art, North modified by Jore) meets the limitations, i.e., the distance the screw travels into the workpiece depends on the pitch and length of the screw.
Regarding claim 6, PA meets the limitations, i.e., the method of claim 4, further comprising identifying a fastener type associated with the fastener assembly e.g., length, threaded screw; and determining a predetermined driving torque profile as a function of the determined fastener type when to withdraw grippers based on the length driven (torque applied), wherein the predetermined driving torque profile comprises parameters for initiating insertion length of the fastener assembly and parameters depth traveled for defining the predetermined point to decouple the gripper from the fastener assembly.

	
Claims 1, 10, 11, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda (2018/0333811) in view of Sasaki (7,055,408).

    PNG
    media_image4.png
    412
    250
    media_image4.png
    Greyscale
 Maeda meets all of the limitations of claim 9, i.e., a fastener insertion system for inserting a fastener assembly 53, comprising: a rail 70/59, Fig. 3; a driver controller 3, 5, coupled to the rail Fig. 3, configured to move along the rail X-Y arrows Fig. 3; a driver 40 coupled to the driver controller; a gripper 52 coupled to the gripper controller; and an insertion system controller 6, coupled to the driver controller and the gripper controller [0060], configured to move the driver controller and the gripper controller along the rail to capture the fastener assembly between the gripper and the driver Fig. 9 [0066] S3 [0068]; -10-Docket No. RAY-346US(19-12526)operate the driver controller and the gripper controller to move the captured fastener assembly to an insertion position for a target location 202, [0063] [0064]; operate the driver controller [0069] to cause the driver to apply a force to the fastener assembly in order to insert the fastener assembly at the target location Fig. 7 [0065]; and operate the gripper controller to decouple the gripper from the fastener assembly [0070] prior to a complete insertion of the fastener assembly in the target location [0072], except for the driver/robot 3 to be coupled to the rail and move along the rail.

    PNG
    media_image5.png
    266
    202
    media_image5.png
    Greyscale
Sasaki teaches an automatic screw-fastening apparatus, wherein the gripper 74 and the driver 18 are coupled and move along a rail 17. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of Maeda by coupling the driver and the gripper to the same rail as taught by JP`352 to reduce the footprint.
Regarding claim 10, PA (prior art, Maeda modified by Sasaki) meets the limitations, i.e., the fastener insertion system of claim 9, wherein the insertion system controller 6 is further configured to initiate insertion of the fastener assembly into the target location by applying a torque force to the fastener assembly initial rotation; and determine a predetermined point visual inspection prior to the complete insertion of the fastener assembly into the target location at which to decouple the gripper from the fastener assembly.
Regarding claim 11, PA meets the limitations, i.e., the fastener insertion system of claim 10, wherein the fastener assembly comprises a threaded screw and wherein the insertion system controller is further configured to determine the predetermined point as a function of a number of rotations of the threaded screw.
Regarding claim 15, as best understood, PA meets the limitations, i.e., the fastener insertion system of claim 9, wherein the fastener assembly comprises a shank 101, visual inspection, at least capable of.
Regarding claim 16, PA meets the limitations, i.e., the fastener insertion system of claim 9, further comprising identifying a fastener type associated with the fastener assembly visual inspection; and determining a predetermined driving force profile as a function of the determined fastener type, wherein the predetermined driving force profile comprises parameters length left to drive for initiating insertion of the fastener assembly and parameters for defining the predetermined point to decouple the gripper from the fastener assembly at least capable of visual inspection.

Claims 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over PA as applied to claim 9 above, and further in view of Gidlund (6,474,283).
PA (prior art, Maeda modified by Sasaki) as applied to claim 9 meets claims 10 and 11, as indicated above, however in the alternative and in order to expedite the prosecution, except for disclosing for the controller to determine the predetermined point (claim 10) base on the number of rotation of the screw (claim 11).

    PNG
    media_image6.png
    339
    297
    media_image6.png
    Greyscale
Gidlund teaches a device for setting valves that has controller and an angle detection means to determine the actual torque applied and to control the process based via predetermined torque and angle values Abstract. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to further modify the modified invention of PA with angle detection device as taught by Gidlund for obtaining the predetermined point prior to final tightening.
Regarding claim 11, PA (prior art, Maeda modified by Sasaki and Gidlund) meets the limitations, i.e., the fastener insertion system of claim 10, wherein the fastener assembly comprises a threaded screw 101 and wherein the insertion system controller is further configured to determine the predetermined point as a function of a number of rotations of the threaded screw angle detection means.
	Regarding claim 12, PA meets the limitations, i.e., the fastener insertion system of claim 10, further comprising identifying a fastener type associated with the fastener assembly threaded shank; and determining a predetermined driving torque profile as a function of the determined fastener type e.g., pitch, wherein the predetermined driving torque profile comprises parameters for initiating insertion of the fastener assembly length and parameters pitch/number of rotation for defining the predetermined point to decouple the gripper from the fastener assembly.
	Regarding claim 15, as best understood and in the alternative, PA (prior art, Maeda modified by Sasaki and Gidlund) meets the limitations, i.e., the fastener insertion system of claim 9, wherein the fastener assembly comprises a shank 101, the method further comprising determining the predetermined point to decouple the gripper from the fastener assembly as a function of a length of the shank angle detection device.
Regarding claim 16, and in the alternative, PA meets the limitations, i.e., the fastener insertion system of claim 9, further comprising identifying a fastener type threaded screw associated with the fastener assembly; and determining a predetermined driving force profile as a function of the determined fastener type, wherein the predetermined driving force profile comprises parameters length/thickness for initiating insertion of the fastener assembly and parameters for defining the predetermined point to decouple the gripper from the fastener assembly number of rotation, angle detection device.
	Regarding claim 13, PA (prior art, Maeda modified by Sasaki) , except for disclosing for the controller to determine the predetermined point (claim 10), wherein the insertion system controller is further configured to measure an amount of torque currently being applied to the fastener assembly; and determine the predetermined point as a function of the measured amount of currently applied torque.
Gidlund further teaches that the actual torque could be measured as a certain current level in the respective motor drive 02:37-45. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to further modify the modified invention of PA with torque measuring means as suggested by Gidlund for obtaining the predetermined torque corresponding to gripper release state prior to final tightening.
Regarding claim 14, PA (prior art, Maeda modified by Sasaki and Gidlund) meets the limitations, i.e., the fastener insertion system of claim 13, wherein the insertion system controller is further configured to determine the predetermined point by comparing the measured amount of torque currently being applied torque detection means to a predetermined threshold value.

Conclusion
Prior art made of record and not relied upon at this time, are considered pertinent to applicant’s disclosure. Maruo Figs. 12, 13 and Aspers et al. two-stage sequential tightening system are cited to show related inventions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI SHAKERI whose telephone number is (571)272-4495. The fax phone number for forwarding unofficial documents for discussion purposes only is 571-273-4495.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on 571 270 5531. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

								/Hadi Shakeri/
July 26, 2022							Primary Examiner, Art Unit 3723